EXHIBIT 10.1    

 
THE DOW CHEMICAL COMPANY


EXECUTIVES' SUPPLEMENTAL
RETIREMENT PLAN


Restated and Effective April 14, 2010


PREAMBLES


ESTABLISHMENT OF PLAN


On May 14, 1992, The Dow Chemical Company (the "Company") established the
Executives' Supplemental Retirement Plan as an unfunded program of deferred
compensation for executives, which included Part A for Non-U.S. Service,
Non-Controlled Group Service and/or Non-Covered Controlled Group Service and
Part B for a Select Group of Management or Highly Compensated Employees, Board
members of the Company and Employees whose Benefits are Statutorily Limited.  On
March 1, 1997, the Company amended and restated the Executives' Supplemental
Retirement Plan (the "Plan") to incorporate the terms of the Enhanced
Executives' Supplemental Retirement Options.  On January 1, 2003, the Plan was
amended and restated to include other benefits in addition to those provided
under the Key Employee Insurance Program for any Chief Executive Officers of the
Company who return to executive management at the request of the Board of
Directors as a non-executive Chairman of the Board (hereinafter "Returning
CEOs").  On March 1, 2004, the Plan was amended to include other benefits for
former employees of Union Carbide Corporation who transferred to the Company
after the merger of the Company with Union Carbide Corporation and the liability
for such benefits was transferred to the Plan, herein after referred to as
"Prior UCC Program Participants".  Effective April 7, 2004, the Plan was amended
to include the benefit provided to the CEO appointed in November,
2004.  Effective, December 31, 2006, retroactive to January 1, 2005, the Plan
was amended and restated to comply with section 409A of the Internal Revenue
Code of 1986, as amended, ("Code") and to reformat the Plan document to combine
Parts A and B.  Effective January 1, 2009, the Plan was further amended and
restated to comply with the requirements of section 409A of the Code and
official guidance issued thereunder, and to include provisions with respect to
employees who have accrued benefits under the Cadre Pension Plan to the extent
such employees ("Cadre Employees") earn Compensation while on assignment in the
U.S.  On April 14, 2010, the Plan was amended and restated to make certain
changes to the administrative provisions of the Plan.


The terms of the Plan supersede the terms of the Plan in effect prior to the
effective date of this Plan.  For the rules that apply to the distribution of
amounts that were earned and vested (within the meaning of section 409A of the
Code) under the Plan prior to 2005 (and earnings thereon) and are exempt from
the requirements of section 409A of the Code, see Appendix A.


PURPOSE


The Company desires to (a) to provide certain of its executives and a select
group of management employees with retirement benefits that might otherwise be
provided by the Dow Employees' Pension Plan, but for (i) restriction of the
exclusive benefit rule under Code section 401(a), (ii) the inability to grant
past service, under the Dow Employees' Pension Plan, to highly compensated
Employees because of the non-discrimination requirements of Code section
401(a)(4), and/or (iii) the inability to credit service to Employees while
employed by a controlled group member not covered by the Dow Employees' Pension
Plan, and (b) to restore benefits which are reduced under Dow Employees' Pension
Plan due to the statutory limitations imposed by Code sections 401(a)(17) and
415 and which are not otherwise provided by any other plan maintained by the
Company.
 
 
INTERPRETATION AND GOVERNING LAW


The Plan is intended to (1) constitute an unfunded program maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated Employees consistent with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), and (2) comply with section 409A of
the Code and official guidance issued thereunder.  Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.  In the event ERISA
does not preempt state law, the state law of Delaware applies, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this provision to the substantive law of
another jurisdiction.


 
 

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE I

DEFINITIONS
 
  1.01.
ADMINISTRATOR

 
"Administrator" means the U.S. Pension Plan Leader, his delegee, and such other
person, group of persons or entity which may be designated by The Dow Chemical
Company in accordance with Section 7.02.  For purposes of Sections 7.01, 7.03
and 7.04, the Administrator shall also include the Appeals Administrator and the
Initial Claims Reviewer (if the Initial Claims Reviewer is not the U.S. Pension
Plan Leader).
 
  1.02.
Appeals Administrator

 
"Appeals Administrator" means the Global Director of Benefits or his delegee and
such other person, group of persons or entity which may be designated by the Dow
Chemical Company in accordance with Section 7.02.
 
  1.03.
AVERAGE COMPENSATION

 
"Average Compensation" for purposes of the Supplemental Retirement Benefit of a
Prior UCC Program Participant who was in the Union Carbide Compensation Deferral
Program on February 6, 2001 and who shall attain at least age 50 and have at
least 10 years of Eligibility Service, as defined under the Dow Employees'
Pension Plan, as of or before December 31, 2005, shall equal the highest three
year average compensation ("HC3A") as defined in the Dow Employees' Pension Plan
but using Compensation as defined in the Plan, without regard to incentive
compensation, plus the highest three year average, as defined in the former
Union Carbide Corporation Enhanced Retirement Income Plan (attached as Exhibit
I), of incentive compensation averaged separately.  For calendar years 2004 and
2005, incentive compensation shall mean Compensation as defined in the Plan
without regard to either deferred or paid base compensation.  This Average
Compensation shall be used to calculate benefits as specified under Section
3.04.
 
  1.04.
BENEFICIARY

 
"Beneficiary" shall mean that person or persons designated by the Participant to
receive a distribution of any amounts payable under the Plan due to the death of
the Participant.  The beneficiary of a Participant shall be deemed to be such
Participant's spouse, if married, unless such spouse agrees in writing to waive
this right, or their domestic partner, if in an approved domestic partner
relationship (as defined in the Dow Employees' Pension Plan) (written waiver
does not apply to a domestic partner).  If the Participant is not married or in
an approved domestic partner relationship and fails to designate a Beneficiary,
the amounts payable, if any, under this Plan due to the death of the Participant
shall be paid in the following order:  (a)  to the children of the Participant;
(b) to the beneficiary of the Company Paid Life Insurance of the Participant;
(c) to the beneficiary of any Company-sponsored life insurance policy for which
the Company pays all or part of the premium of the Participant; or (d) to the
estate of the Participant.
 
  1.05.
BOARD

 
"Board" means the board of directors of The Dow Chemical Company.
 
  1.06.
CADRE BENEFITS

 
"Cadre Benefits" shall mean the benefits described in Section 3.06.
 
  1.07.
CADRE EMPLOYEE

 
"Cadre Employee" shall mean an employee who has been authorized by Dow Europe
GmbH to participate in the Cadre Pension Plan and who earns compensation while
on assignment to the U.S.
 

 
5

--------------------------------------------------------------------------------

 
 
 1.08.
CHANGE OF CONTROL

 
"Change of Control", for purposes of the Plan, shall be deemed to have occurred
on:
 
 
a
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of The Dow Chemical Company that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of The Dow Chemical
Company;

 
 
b
the date that a majority of the members of the Board of The Dow Chemical Company
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the directors before the date of the
appointment or election;

 
 
c
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of The Dow
Chemical Company possessing 30 percent or more of the total voting power of the
stock of The Dow Chemical Company; or

 
 
d
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from The Dow Chemical
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of The Dow
Chemical Company immediately before such acquisition or acquisitions, provided
that the following asset transfers shall not result in a Change of Control:  (i)
a transfer of assets to a stockholder of The Dow Chemical Company in exchange
for or with respect to its stock, (ii) a transfer to a corporation, 50 percent
or more of the total value or voting power of which is owned directly or
indirectly, by The Dow Chemical Company, (iii) a transfer to a person, or more
than one person acting as a group, that owns 50 percent or more of the stock of
The Dow Chemical Company, or (iv) a transfer to an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in clause (iii).

 
 
This definition of "Change of Control" is intended to satisfy the definition of
a "change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation" as
defined under Code section 409A and any official guidance issued thereunder, and
no corporate event shall be considered a Change of Control unless it meets such
requirements.
 
  1.09.
Code

 
"Code" means the Internal Revenue Code of 1986, as amended.
 
  1.10.
COMPANY

 
"Company" shall mean The Dow Chemical Company and any other entity authorized to
participate in the Plan by the Board or the Administrator.
 
  1.11.
COMPENSATION

 
"Compensation" shall mean the sum of:
 
 
a
compensation as defined under the Dow Employees' Pension Plan without regard to
Code limitations; and

 
 
b
deferred compensation to The Dow Chemical Company Elective Deferral Plan.

 
  1.12.
DEPP COMPONENT

 
"DEPP Component" shall mean benefits accrued under the provisions contained in
the Dow Employees' Pension Plan applicable to the DEPP component of such Plan.
 

 
6

--------------------------------------------------------------------------------

 
 
  1.13.
DEPP COMPONENT SUPPLEMENTAL RETIREMENT BENEFITS

 
"DEPP Component Supplemental Retirement Benefits" shall mean the benefits
accrued by Participants and Prior UCC Program Participants in accordance with
Section 3.04 of the Plan that would have been provided under the DEPP Component
of the Dow Employees' Pension Plan but for the statutory limitations in Code
sections 415 and 401(a)(17) and based upon the alternative definitions of
Compensation and Average Compensation, as applicable, provided in this Plan.
 
  1.14.
EMPLOYEE

 
"Employee" shall mean someone who is employed by the Company to perform personal
services in an employer-employee relationship who receives compensation from the
Company, other than a retirement benefit, severance pay, retainer, or fee under
contract.
 
  1.15.
ERISA

 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
  1.16.
INITIAL CLAIMS REVIEWER

 
"Initial Claims Reviewer" means the person, group of persons or entity
responsible for deciding benefit claims under the Plan, as described in DOL Reg.
s. 2560.503-1(e) (i.e., first level claims for benefits).  The Initial Claims
Reviewer is the U.S. Pension Plan Leader or such other person, group of persons
or entity who may be designated by The Dow Chemical Company in accordance with
Section 7.02.
 
  1.17.
KEY EMPLOYEE

 
"Key Employee" means a Participant who has a job level of 820 points or higher
as of his Separation from Service.
 
  1.18.
PARTICIPANT

 
"Participant" shall mean:
 
 
a
an Employee who is entitled to a Restricted Benefit under this Plan as
determined by the Administrator;

 
 
b
an Employee who is a Board member who is an officer or Employee of the Company
and who may relinquish line responsibility;

 
 
c
an Employee whose benefits under the Dow Employees' Pension Plan are limited by
the Code or ERISA;

 
 
d
an Employee who is part of a select group of management or highly compensated
Employees, as determined by the Administrator, who receives forms of
compensation that do not constitute compensation as defined in the Dow
Employees' Pension Plan;

 
 
e
a Prior UCC Program Participant; or

 
 
f
a Cadre Employee.

 
  1.19.
PLAN

 
"Plan" means The Dow Chemical Company Executives' Supplemental Retirement Plan
as set forth herein, together with any and all amendments and supplements
hereto.
 
  1.20.
PLAN YEAR

 
"Plan Year" shall mean the twelve (12) month period beginning January 1 and
ending December 31.
 

 
7

--------------------------------------------------------------------------------

 
 
  1.21.
PPA COMPONENT

 
"PPA Component" shall mean benefits accrued under the provisions contained in
the Dow Employees' Pension Plan applicable to the Personal Pension Account or
PPA component of such plan.
 
  1.22.
PPA COMPONENT SUPPLEMENTAL RETIREMENT BENEFITS

 
"PPA Component Supplemental Retirement Benefits" shall mean the benefits accrued
by Participants in accordance with Section 3.05 of the Plan that would have been
provided under the PPA Component of the Dow Employees' Pension Plan but for the
statutory limitations in Code sections 415 and 401(a)(17) and based upon the
alternative definition of Compensation, as applicable, provided in this Plan.
 
  1.23.
RESTRICTED BENEFIT

 
"Restricted Benefit" shall mean the benefits described in Part A of Article III.
 
  1.24.
SEPARATION FROM SERVICE OR SEPARATES FROM SERVICE

 
"Separation from Service" or "Separates from Service" shall mean a "separation
from service" within the meaning of section 409A of the Code, except that in
applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) and (c) of
the Code, and in applying Treasury Regulation section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control under section
414(c) of the Code, the language "at least 45 percent" is used instead of "at
least 80 percent" each place it appears.
 
  1.25.
VPHR

 
"VPHR" means the Vice President of Human Resources.
 


Additional definitions appear in the Preamble of the Plan.


A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.  The title of an officer or employee when used in the plan document
shall mean the respective officer or employee of The Dow Chemical Company,
except where otherwise indicated. The title for a person or entity who is
assigned responsibilities under the Plan shall mean any successor title to such
position as such title may be changed from time to time.


ARTICLE II
 
PARTICIPATION
 
2.01.
ELIGIBILITY AND PARTICIPATION

 
 
a.
Each Employee who is participating in Dow Employees' Pension Plan and is
specifically named by the Administrator shall be eligible to participate in the
Plan.



 
b.
Each Employee who is a member of a select group of management or a highly
compensated Employee, Board member of the Company and/or whose benefits are
statutorily limited shall be eligible to participate in the Plan.  Each former
employee of Union Carbide Corporation who transferred to the Company after the
merger of the Company with Union Carbide Corporation who was in the Union
Carbide Compensation Deferral Program on February 6, 2001 and who shall attain
at least age 50 and have at least 10 years of Eligibility Service, as defined
under the Dow Employees' Pension Plan, as of or before December 31, 2005 shall
also be a Participant in the Plan ("Prior UCC Program Participants").



 
c.
Each Employee who is determined by the Administrator to be entitled to a
Restricted Benefit shall be eligible to participate under this Plan.


 
8

--------------------------------------------------------------------------------

 


 
d.
Each Cadre Employee who has been authorized by Dow Europe GmbH to participate in
the Company's Cadre Pension Plan shall be eligible to participate in the Plan
while such employee is on assignment to the U.S.



Each Employee shall furnish such information and perform such acts as the
Company may require in order to maintain such eligibility.
 
  2.02.
MEANING OF PARTICIPATION

 
A Participant in the Plan shall be entitled to receive a Restricted Benefit, a
DEPP Component Supplemental Retirement Benefit, a PPA Component Supplemental
Retirement Benefit, and/or a Cadre Benefit, as applicable.
 
  2.03.
TERMINATION OF PARTICIPATION

 
An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Separation from Service, death, or receipt
of written notification that he or she is no longer eligible to participate in
the Plan.  Thereafter, participation shall continue only for the purposes of
receiving a distribution of those benefits accrued and vested as of the date the
Participant ceased to actively participate in the Plan.
 


ARTICLE III
 
RESTRICTED BENEFITS AND SUPPLEMENTAL RETIREMENT BENEFITS
 
PART A – RESTRICTED BENEFITS
 
  3.01.
CALCULATION OF RESTRICTED BENEFITS

 
 
a
The amount of retirement benefits payable under the Dow Employees' Pension Plan
to Participants who transfer from (i) a Dow foreign entity to a Dow U.S. entity
covered by the Dow Employees' Pension Plan, (ii) a controlled group entity that
does not participate in the Dow Employees' Pension Plan, or (iii) a
non-controlled group entity or non-affiliated company (collectively, a "Prior
Company"), may not include compensation and service with the Prior Company.  The
intent of this Section is to ensure that Participants, as named by the
Administrator, receive (I) eligibility and vesting service under the Dow
Employees' Pension Plan for such service with a Prior Company, as determined by
the Administrator, and/or (II) a pension benefit based on their aggregate
service (and compensation) rendered to Dow and the Prior Company, as determined
by the Administrator (the "Approved Service"), but that benefits attributable to
such Approved Service do not result in a duplication of benefits.  However,
Restricted Benefits attributable to such Approved Service shall be reduced by
the value of any benefit payable under the Dow Employees' Pension Plan or any
other tax-qualified retirement savings vehicle sponsored by a member of the Dow
controlled group, attributable to such Approved Service.  For purposes of
calculating the Participant's Restricted Benefits, the amount of retirement
benefits payable under the Dow Employees' Pension Plan to Participants with
Approved Service shall be calculated as provided in Section 3.01(a)(i), (ii) or
(iii), as applicable to the Participant.

 
 
i.
No Proration Method. Under this method, the Restricted Benefits shall be
determined by counting the Approved Service as eligibility and vesting service
under the Dow Employees' Pension Plan.

 
 

 
ii.
Equivalent Benefits Method. Under this method, the Restricted Benefits  shall be
determined by using the entire Approved Service as credited service, and such
benefit shall be reduced by the accrued benefit under the plan maintained by the
Prior Company, as determined under Section 3.01(a)(iv) below.

 
 


 
9

--------------------------------------------------------------------------------

 

 
iii.
Proration Method. Under this method, the Restricted Benefits shall be determined
under the proration rules set forth in the Global Pension Relocation Policy (the
"Policy"), and in accordance with Section 3.01(a)(iv) below.



 
iv.
The Employee's accrued benefit under the plan maintained by the Prior Company
shall be determined under the terms and provisions of such plan as of the date
of the Employee's transfer to this Plan.  To the extent such plan provides a
fixed value based on compensation and service (or other factors) earned prior to
participation in the Plan, the value shall be fixed and determinable as of the
date of transfer.  To the extent such plan provides an accrued benefit that is
not reasonably ascertainable as of the date of transfer, such benefit shall be
determined based on objectively determinable factors set forth under such plan
as of the date of transfer (e.g., conversion rate, age or service, interest
rates, actuarial assumptions), and shall not be subject to the discretion of any
Employee, Company, or Prior Company.



 
b.
The amount of retirement benefits payable under the Dow Employees' Pension Plan
to Participants who transfer to (i) a Dow foreign entity not covered by the Dow
Employees' Pension Plan, (ii) a controlled group entity that does not
participate in the Dow Employees' Pension Plan, or (iii) a non-controlled group
entity or non-affiliated company (collectively, a "Nonparticipating Company"),
may not include compensation and service with the Nonparticipating Company.  The
intent of this Section is to ensure that Participants, as named by the
Administrator receive (I) eligibility and vesting service under the Dow
Employees' Pension Plan for such service with a Nonparticipating Company, as
determined by the Administrator, and/or (II) a pension benefit based on their
aggregate service (and compensation) rendered to Dow and the Nonparticipating
Company, as determined by the Administrator (the "Approved Service"), but that
benefits attributable to such Approved Service do not result in a duplication of
benefits. Any such Restricted Benefits shall be determined under the proration
rules set forth in the Policy, and in accordance with the rules in Section
3.01(a)(iv), and shall be reduced by any benefit payable under the Dow
Employees' Pension Plan or any other tax-qualified retirement savings vehicle
sponsored by a member of the Dow controlled group, attributable to such Approved
Service.



 
c.
For this purpose, the value of the Dow Employees' Pension Plan benefit shall be
determined under the terms of such plan (as modified by Section 3.01(a) above)
as in effect on the earlier of Separation from Service or death.

 
  3.02.
VESTING OF RESTRICTED BENEFITS

 
 
A Participant's vested interest in his or her Restricted Benefit calculated
under Section 3.01 (i.e., vesting percentage) shall be determined in accordance
with the applicable vesting schedule in the Prior Plan as in effect when the
Participant transferred from that plan.  Such vested interest shall be
determined by aggregating service earned under the Prior Plan and the Dow
Employees' Pension Plan.

 
  3.03.
ADDITIONAL RESTRICTED BENEFITS TO RETURNING CEO

 
The amount of the additional Restricted Benefit for Returning CEO is (a) minus
(b) calculated as follows:
 
 
a.
The amount of benefit calculated under the terms of the frozen Key Employee
Insurance Program, modified as follows:



 
i.
the highest three years of Compensation shall be used, whether or not
consecutive; and



 
ii.
provided that the Returning CEO does not leave the positions of President and
CEO without the prior concurrence of the Company's Board of Directors, before
December 31, 2004, Compensation for the years 2003 and 2004 shall be defined as
follows:



 
A.
2003:  (a) the total base salary paid in 2003 as posted in Dow's Global Human
Resources Information System; plus (b) the percentage established as of March 1
for the Executive Performance Plan target performance award multiplied by the
base salary paid in 2003 as described in Subsection 3.03(a)(ii)(A)(a); and


 
10

--------------------------------------------------------------------------------

 

 
B.
2004:  (a) the total base salary paid from January 1, 2004 to October 31, 2004
as posted in Dow's Global Human Resources Information System; plus (b) the
percentage established as of March 1 for the Executive Performance Plan target
performance award multiplied by the base salary paid the month of October, 2004
multiplied by 10; plus (c) the deceleration base salary for November 1 to
December 31, 2004 as posted in Dow's Global Human Resources Information System;



MINUS


 
b.
The amount of benefit calculated under the terms of the frozen Key Employee
Insurance Program without modification.



PART B – SUPPLEMENTAL RETIREMENT BENEFITS
 
  3.04.
DEPP COMPONENT SUPPLEMENTAL RETIREMENT BENEFITS

 
The amount of DEPP Component Supplemental Retirement Benefits payable to a
Participant equals the benefit which would be payable to or on behalf of the
Participant under the DEPP Component of the Dow Employees' Pension Plan if
Compensation as defined in Section 1.11 were substituted for compensation as
defined in the Dow Employees' Pension Plan and the provisions of the Dow
Employees' Pension Plan providing for the limitation of benefits in accordance
with Code sections 415 and 401(a)(17) were inapplicable, less the benefit
actually payable to or on behalf of the Participant under the Dow Employees'
Pension Plan.
 
The amount of Supplemental Retirement Benefits payable to a Prior UCC Program
Participant who was in the Union Carbide Compensation Deferral Program on
February 6, 2001 and who shall attain at least age 50 and have at least 10 years
of Eligibility Service, as defined under the Dow Employees' Pension Plan, as of
or before December 31, 2005, equals the greater of the benefit calculated under
the above paragraph or the benefit calculated as of December 31, 2005 which
would be payable to or on behalf of the Participant under the Dow Employees'
Pension Plan if Average Compensation as defined in Section 1.03 of the Plan were
substituted for compensation as defined in the Dow Employees' Pension Plan under
the formula of Section 4.1(b)(iii) or Section  4.5(b)(iii) of the Union Carbide
Employees' Pension Plan, as applicable, and the provisions of the Dow Employees'
Pension Plan providing for the limitation of benefits in accordance with section
415 and 401(a)(17) of the Code were inapplicable, less the benefit actually
payable to or on behalf of the Participant under in the Dow Employees' Pension
Plan. 
 
A Participant's vested interest in his or her DEPP Component Supplemental
Retirement Benefit calculated under this Section 3.04 (i.e., vesting percentage)
shall be determined in accordance with the applicable vesting schedule in the
Dow Employees' Pension Plan.
 
  3.05.
PPA COMPONENT SUPPLEMENTAL RETIREMENT BENEFITS

 
The amount of PPA Component Supplemental Retirement Benefits payable to a
Participant equals the benefit which would be payable to or on behalf of the
Participant under the PPA Component of the Dow Employees' Pension Plan if
Compensation as defined in Section 1.11 were substituted for compensation as
defined in the Dow Employees' Pension Plan and the provisions of the Dow
Employees' Pension Plan providing for the limitation of benefits in accordance
with Code sections 415 and 401(a)(17) were inapplicable, less the benefit
actually payable to or on behalf of the Participant under the Dow Employees'
Pension Plan.
 
A Participant's vested interest in his or her PPA Component Supplemental
Retirement Benefit calculated under this Section 3.05 (i.e., vesting percentage)
shall be determined in accordance with the applicable vesting schedule in Dow
Employees' Pension Plan.
 

 
11

--------------------------------------------------------------------------------

 

PART C – CADRE EMPLOYEE BENEFITS
 
  3.06.
CADRE BENEFITS

 
A Cadre Employee on assignment to the U.S. will receive the same defined benefit
accrual schedule with respect to his or her service in the U.S. as would have
applied under the Cadre Pension Plan if such individual had continued working
outside of the U.S. (including death and disability benefits).  This Cadre
Benefit shall be determined in accordance with Section 3.4 of the Cadre Pension
Plan, based solely on the U.S. credited service, highest consecutive three-year
average compensation, and U.S. annual accrual rate; provided, however, that the
amount payable under this Plan shall also include any pay roll-up on the Cadre
Pension Plan benefit if such benefit is determined using U.S. sourced
compensation. 
 
PART D – ESRP BENEFITS
 
3.07.
ESRP BENEFIT CALCULATIONS

 
For any Participant, the ESRP benefit under this Plan shall be the sum of the
value of (i) supplemental retirement benefits under Section 3.04 or 3.05, (ii)
Cadre Employee benefits under Section 3.06, (iii) returning CEO benefits under
Section 3.03, and (iv) Restricted Benefits under Section 3.01, as
applicable.  For this purpose, actuarial equivalence under this Plan shall be
determined using the applicable actuarial factors contained in the Dow
Employees' Pension Plan as of the determination date.
 


 
ARTICLE IV
 
DISTRIBUTION OF RESTRICTED BENEFITS AND SUPPLEMENTAL RETIREMENT BENEFITS
 
  4.01.
PAYMENT OF RESTRICTED BENEFITS, DEPP COMPONENT AND PPA COMPONENT SUPPLEMENTAL
RETIREMENT BENEFITS

 
 
a.
Form of Payment



 
i.
Restricted Benefits, DEPP Component Supplemental Retirement Benefits, and Cadre
Benefits



Subject to the special rules provided in this Section 4.01, a Participant's
vested Restricted Benefits, vested DEPP Component Supplemental Retirement
Benefits, and/or vested Cadre Benefits accrued under the Plan shall be payable
in one of the actuarially equivalent life annuities described below.  In the
event the Participant does not select a form of payment, the following default
provisions will apply.  If a Participant is married or has a domestic partner
(as defined in the Dow Employees' Pension Plan) when the Participant Separates
from Service, then the Participant's vested Restricted Benefits, vested DEPP
Component Supplemental Retirement Benefits, and/or vested Cadre Benefits shall
be paid in the form of a 100 % joint and survivor annuity.  If a Participant
does not have a spouse or domestic partner when the Participant Separates from
Service, then the Participant's vested Restricted Benefit, vested DEPP Component
Supplemental Retirement Benefits, and/or vested Cadre Benefits shall be paid in
the form of a single life annuity.  A Participant may elect an optional form of
payment from the list of actuarially equivalent life annuities (within the
meaning of Treas. Reg. section 1.409A-2(b)(2)(ii)) described below.  The
election of an optional form of payment by the Participant shall be made without
regard to the timing or form of payment elected by the Participant under the Dow
Employees' Pension Plan and must occur prior to the month in which benefit
payments under the Plan are scheduled to commence.

 
12

--------------------------------------------------------------------------------

 

The optional forms of payment are:


A.           Single life annuity


B.           50% joint and survivor annuity


C.           100% joint and survivor annuity


 
D.
For the Restricted Benefits and/or DEPP Component Supplemental Retirement
Benefits, to the extent the Participant is eligible to elect it, any of the
three options described above – single life annuity, 50% joint and survivor
annuity, or 100% joint and survivor annuity – with a Guaranteed Payout Option.



The Guaranteed Payout Option is an additional option elected in conjunction with
one of the life annuities otherwise available as a form of distribution under
the Plan. The Guaranteed Payout Option provides reduced benefits that are
payable monthly during the Participant's and surviving annuitant's lifetime(s),
with any remaining guaranteed payout amount paid in the form of a single lump
sum payment in the first month following the death of the last
annuitant.   Unless a Participant has (i) accrued less than 10 years of
Eligibility or Vesting Service (as determined under the Dow Employees' Pension
Plan) and (ii) is considered Totally Disabled as defined under the Dow
Employees' Pension Plan, a Participant may elect the Guaranteed Payout Option.


The amount of the guaranteed payout shall equal the excess, if any, of (i) the
Participant's account balance from a vested Restricted Benefit or a vested DEPP
Component Supplemental Retirement Benefit determined on the date the Participant
Separates from Service over (ii) the sum of all monthly benefits payments made
before the date of death of the last annuitant to die. The Guaranteed Payout
amount shall be paid to the Participant's remaining Beneficiary as determined in
Section 1.07.


ii.           PPA Component Supplemental Retirement Benefits


A Participant's vested PPA Component Supplemental Retirement Benefits payable
under the Plan shall be paid in the form of a single lump sum payment following
the Participant's Separation from Service.  Payment of the PPA Component
Supplemental Retirement Benefit shall be made without regard to the timing or
form of payment elected by the Participant under the Dow Employees' Pension
Plan.


 
iii.
Small Benefits



Notwithstanding the provisions in this Section 4.01, if the present value of the
sum of a Participant's vested Restricted Benefits, vested DEPP Component
Supplemental Retirement Benefits, and/or vested Cadre Benefits under this Plan
as of the date the Participant Separates from Service, is equal to or less than
twenty five thousand dollars ($25,000), such benefits will instead be paid as a
single lump sum payment at the time provided in Section 4.01(b)(iii).


 
b.
Date of Payment



 
i.
Restricted Benefits, DEPP Component Supplemental Retirement Benefits, and Cadre
Benefits



Subject to the delay for Key Employees, vested Restricted Benefits, vested DEPP
Component Supplemental Retirement Benefits, and vested Cadre Benefits accrued
under the Plan shall be payable commencing in the first month following the
Participant's Separation from Service.

 
13

--------------------------------------------------------------------------------

 

 
ii.
PPA Component Supplemental Retirement Benefits



 
A Participant's vested PPA Component Supplemental Retirement Benefits accrued
under the Plan shall be payable in the seventh month following the Participant's
Separation from Service.



 
iii.
Small Benefits



Subject to the delay for Key Employees, a Participant's vested Restricted
Benefits, vested DEPP Component Supplemental Retirement Benefits, and/or vested
Cadre Benefits that satisfy the description of small benefits in Section
4.01(a)(iii) shall be paid as a single lump sum in the third month following the
Participant's Separation from Service.


 
iv.
Delay for Key Employees



Notwithstanding the foregoing, in the event the Participant is a Key Employee
upon the Participant's Separation from Service, any distribution of benefits
under the Plan shall be delayed until the seventh month following the date of
the Participant's Separation from Service (or if earlier, the date of the
Participant's death).  Amounts otherwise payable to the Participant during such
period of delay shall be accumulated and paid in the seventh month following the
Participant's Separation from Service, along with interest on the delayed
payments.


 
v.
Change of Control



Notwithstanding the foregoing, in the event of a Change of Control, a
Participant's vested Restricted Benefits, vested DEPP Component Supplemental
Retirement Benefits, vested PPA Component Supplemental Retirement Benefits,
and/or vested Cadre Benefits accrued under this Plan shall become payable
immediately and shall be paid as a single lump sum payment within ninety (90)
days of the Change of Control, provided that the Participant shall not be able
to designate the tax year in which such lump sum payment will occur.


 
c.
Benefit Payments upon Death



 
i.
Death Prior to Commencement of Benefit Payments.



 
In the event of a Participant's death before the month in which benefit payments
commence under Section 4.01(b), death benefits equal to the Participant's vested
Restricted Benefits, vested DEPP Component Supplemental Retirement Benefits,
vested PPA Component Supplemental Retirement Benefits, and/or vested Cadre
Benefits, as applicable, shall be paid in the first month following the month in
which the Participant dies.  The death benefit shall be payable in a lump sum to
the Participant's Beneficiary.



 
ii.
Death after Commencement of Benefit Payments.



 
In the event of a Participant's death after benefit payments have commenced
under Section 4.01(b), the death benefit, if any, payable hereunder shall be
paid in accordance with the applicable form of payment specified in Section
4.01(a) and any optional form of payment elected by the Participant (if
applicable).



 
d.
Benefit Payments upon Inclusion in Income



 
If a Participant's vested Restricted Benefits, vested DEPP Component
Supplemental Retirement Benefits, vested PPA Component Supplemental Retirement
Benefits, and/or vested Cadre Benefits under this Plan are includible in income
pursuant to Code section 409A, such benefits shall be distributed immediately to
the Participant.


 
14

--------------------------------------------------------------------------------

 

 
e.
Permitted Delays in Distribution



Notwithstanding the foregoing, any payment to a Participant under the Plan shall
be delayed upon the Committee's reasonable anticipation of one or more of the
following events:


 
i.
The Company's deduction with respect to such payment would be eliminated by
application of Code section 162(m); or



 
ii.
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment delayed pursuant to this Section 4.01 shall be paid
in accordance with Code section 409A and any official guidance issued
thereunder.




ARTICLE V
 
FINANCING OF BENEFITS
 
  5.01.
FINANCING OF BENEFITS

 
The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the
Plan.  Notwithstanding the foregoing, the Company may, at its sole option,
informally fund its obligations under the Plan in whole or in part by the
creation of book reserves, the establishment of a grantor trust, the purchase of
insurance and other assets, or by other means.  In no event shall any
Participant or Beneficiary have any incidents of ownership to any such insurance
contracts or other assets.  In addition, no Participant or Beneficiary shall be
named a beneficiary under any such insurance contract.  If the Company
informally funds the Plan, in whole or in part, the manner of such informal
funding and the continuance or discontinuance of such informal funding shall be
the sole decision of the Company.
 
  5.02.
GENERAL CREDITOR

 
The Participant, and/or Beneficiary, shall be regarded as an unsecured general
creditor of the Company with respect to any rights derived by the Participant,
and/or Beneficiary, from the existence of this Plan.  Title to and beneficial
ownership of any Company assets (including any assets that may be held in trust)
which may be used to satisfy the Company's obligation for payment of Restricted
Benefits and Supplemental Retirement Benefits shall remain solely the property
of the Company.
 
  5.03.
LIABILITY OF THE COMPANY

 
Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person.  The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.
 
5.04.
ASSIGNMENT

 
No interest of any person in, or right to receive a distribution under, the Plan
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind; nor may
such interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person.  The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.
 
 
 

 
15

--------------------------------------------------------------------------------

 


ARTICLE VI
 
MISCELLANEOUS
 
  6.01.
PLAN IS BINDING

 
This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, Beneficiaries, and
legatees.
 
  6.02.
ENTIRE PLAN

 
This document constitutes the entire Plan and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.
 
  6.03.
NO GUARANTEE OF EMPLOYMENT

 
Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.
 
6.04.
GOVERNING LAW

 
In the event that ERISA does not preempt state law, the state law of Michigan
applies.
 
  6.05.
TERMINATION

 
The Dow Chemical Company reserves the right to terminate the Plan completely
subject to the conditions set forth below.  Such termination shall have
prospective application only and shall not reduce or impair a Participant's
right to benefits accrued and vested under the Plan as of the date of
termination.  Each Participant shall receive written note of the termination of
the Plan describing the action taken in detail.  Any plan termination made
pursuant to this Section 6.05 shall be performed in a manner consistent with the
requirements of Code section 409A and any regulations or other applicable
guidance issued thereunder.
 
Except as provided in the next sentence, no amendment or termination of the Plan
shall adversely affect the rights of any Participant to any amounts accrued and
vested under this Plan as of the effective date of such amendment or
termination.  Upon termination of the Plan, distributions under this Plan shall
be made to Participants and beneficiaries in the manner and at the time
described in Article IV, unless the Company determines in its sole discretion
that all such amounts shall be distributed upon termination in accordance with
the requirements under Code section 409A.  Upon termination of the Plan, no
further benefit accruals under Article III shall be permitted.
 
  6.06.
AMENDMENT

 
The Board or its delegee may amend or modify the Plan at any time, and the
President, Chief Financial Officer and VPHR, each acting individually, may amend
or modify the Plan at any time.
 
Notwithstanding the foregoing:  (i) an amendment that affects only Section 16
Employees, as defined by the Securities Exchange Act of 1934 and determined by
the Administrator, shall not be valid unless it is adopted or approved by the
Board; (ii) any amendment shall have prospective application only and shall not
reduce or impair a Participant's right to benefits accrued and vested under the
Plan as of the date such amendment is made; and (iii) no amendment of the Plan
shall apply to amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005, unless
the amendment specifically provides that it applies to such amounts.  The
purpose of this restriction is to prevent a Plan amendment from resulting in an
inadvertent "material modification" to amounts that are "grandfathered" and
exempt from the requirements of Code section 409A.
 
Each Participant shall receive written notice of the amendment or termination of
the Plan describing the action taken in detail.
 

 
16

--------------------------------------------------------------------------------

 

The authority of the President, Chief Financial Officer and VPHR, to amend or
modify the Plan under this Section 6.06 may not be delegated.
 
  6.07.
WITHHOLDING TAXES

 
The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy its obligations to withhold federal, state, local or
foreign income or other taxes incurred by reason of payments pursuant to the
Plan.  In lieu thereof, the Company shall have the right, to the extent
permitted by Code section 409A and other provisions of law, to withhold the
amount of such taxes from any other sums due or to become due from the Company
to the Participant or any Beneficiary upon such terms and conditions as the
Company may prescribe.  The Company may also accelerate and pay a portion of a
Participant's benefits in a lump sum equal to the Federal Insurance
Contributions Act ("FICA") tax imposed and the income tax withholding related to
such FICA amounts.
 
  6.08.
OVERPAYMENTS

 
If any overpayment of benefits is made under this Plan, the amount of the
overpayment must be refunded.
 
  6.09.
PLAN DOCUMENT CONTROLS

 
Notwithstanding the provisions of any agreement that was entered into with a
Participant on or before December 31, 2008, the terms of Article III shall
control the accrual of any benefits under this Plan and the terms of Article IV
shall control the payment of any benefits under this Plan.  The terms of
Articles III and IV shall supersede the applicable terms of any such agreements
that purported to control the accrual and payment of nonqualified deferred
compensation benefits under this Plan.
 
  6.10.
SUCCESSOR TITLES OR POSITIONS

 
The title of any person or entity who is assigned responsibilities under the
Plan shall include any successor title to such position as such title may be
changed from time to time.
 




ARTICLE VII
 
PLAN ADMINISTRATION
 
  7.01.
DUTIES AND POWERS OF THE ADMINISTRATOR

 
The Administrator shall be responsible for the administration of the Plan and
shall see that the Plan is carried out in accordance with its terms.  However,
any discretionary actions regarding Section 16 Employees, as defined by the
Securities Exchange Act of 1934 and determined by the Administrator, are
reserved for the Board.
 
 
Except as provided in Section 7.02, the responsibility and authority of the
Administrator shall include, but shall not be limited to, the following duties
and powers:
 
 
 
a.
To promulgate and enforce such rules and regulations and prescribe the use of
such forms as he shall deem necessary or appropriate for the proper and
efficient administration of the Plan;

 
 
b.
To interpret the Plan and to resolve any possible ambiguities, inconsistencies
and omissions therein or therefrom;

 
 
c.
To decide all questions concerning the Plan;

 
 
d.
To prepare and disseminate communications to Participants and Beneficiaries as
are necessary or appropriate to properly administer the Plan; and

 

 
17

--------------------------------------------------------------------------------

 

 
e.
To retain third party administrators, consultants, accountants and other
individuals or entities as he deems necessary or advisable to assist him in
fulfilling his responsibilities under the Plan, consistent with The Dow Chemical
Company's guidelines on hiring and retention of outside service providers; and
monitor the performance of such individuals and entities, decide whether to
discontinue the services of such individuals and entities, and make payment to
such individuals and entities in accordance with the terms of the plan document.

 
  7.02.
DESIGNATION OF ADDITIONAL ADMINISTRATORS AND DELEGATION OF ADMINISTRATIVE
RESPONSIBILITIES

 
The Dow Chemical Company may designate one or more persons or entities to serve
as an Administrator of the Plan, in addition to or in lieu of the Administrator
named in the plan document, through an action of the Board or through a written
designation signed by the VPHR, the Vice President of Compensation and Benefits,
the Global Director of Benefits, each acting individually, or such other person
as the Board shall designate.  Any such designation of additional Administrators
shall set forth in general or specific terms such person's or entity's
responsibilities and authority.
 
In addition, each Administrator may designate other persons to carry out its
responsibilities under the Plan in a writing that sets forth the
responsibilities assigned to the delegee and, if applicable, the period for
which such delegation shall be in effect.
 
7.03.
DECISIONS OF ADMINISTRATORS

 
 
 
a.
Each Administrator shall have the sole and absolute discretion to interpret the
plan document, make findings of fact, operate, administer and decide any matters
arising with respect to the Plan, and may adopt such rules and procedures as it
deems necessary, desirable or appropriate in the administration of the
Plan.  All rules and decisions of such Administrators shall be conclusive and
binding on all persons having an interest in the Plan.

 
 
 
b.
Any determination by an Administrator shall be binding on all parties.  If
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
upon the evidence presented to the Administrator at the time of its
determination.

 
  7.04.
INDEMNIFICATION OF ADMINISTRATORS

 
The Company agrees to indemnify and to defend to the fullest extent permitted by
law any employee or former employee of the Company or entity within the
Company’s controlled group (a controlled group of corporations within the
meaning of section 414(b) or section 414(c) of the Code) who is serving or has
served as an Administrator or who is acting or has acted on behalf of an
Administrator against all liabilities, damages, costs and expenses (including
attorneys' fees and amounts paid in settlement of any claims approved by the
Company) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.  This limitations period replaces and
supersedes any limitation period ending at a later time that might otherwise be
deemed applicable under state or federal law in the absence of this Section
7.04.
 
  7.05.
CLAIM PROCEDURE

 
If a Participant or Beneficiary ("claimant") makes a written request alleging a
right to receive payments under this Plan or alleging a right to receive an
adjustment in benefits being paid under this Plan, such actions shall be treated
as a claim for benefits.  Benefits under this Plan shall be payable only if the
Initial Claims Reviewer or the Appeals Administrator, as the case may be,
determines, in its sole discretion, that a claimant is entitled to them.
 
 
a.
Initial Claim for Benefits



 
All initial claims for benefits under this Plan shall be sent to the Initial
Claims Reviewer.  If the Initial Claims Reviewer determines that any individual
who has claimed a right to receive benefits, or different benefits, under this
Plan is not entitled to receive all or any part of the benefits claimed, the
Initial Claims

 

 
18

--------------------------------------------------------------------------------

 

 
Reviewer shall inform the claimant in writing of such determination and the
reasons therefor in terms calculated to be understood by the claimant.  The
notice shall be sent within 90 days of receipt of the claim unless the Initial
Claims Reviewer determines that additional time, not exceeding 90 additional
days, is needed and so notifies the claimant in writing before the expiration of
the initial 90 day period.  Any written notice of extension for review shall
include the circumstances requiring extension and date by which a decision is
expected to be rendered.  A written notice of denial of benefits shall (i) state
specific reasons for the denial, (ii) make specific reference to the pertinent
Plan provisions on which the denial is based, (iii) describe any additional
material or information that is necessary to support the claimant's claim and an
explanation of why such material or information is necessary, and (iv) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records or other
information relevant (as defined by Department of Labor Regulation section
2560.503-1(m)) to the claim.  Such notice shall, in addition, inform the
claimant of the procedure that the claimant should follow to take advantage of
the review procedures set forth below in the event the claimant desires to
contest the denial of the claim, including the right to bring a civil action
under section 502(a) of ERISA following exhaustion of review procedures set
forth herein.

 
 
b.
Appeal of Denied Claims



 
The claimant may within 60 days after notice of the denial submit, in writing,
to the Appeals Administrator a notice that the claimant contests the denial of
his or her claim and desires a further review by the Appeals
Administrator.  During the review process, the claimant has the right to submit
written comments, documents, records and other information relating to the claim
for benefits, which the Appeals Administrator shall consider without regard to
whether the items were considered upon the initial review.  The Appeals
Administrator shall within 60 days thereafter review the claim and authorize the
claimant to, upon request and free of charge, have reasonable access to, and
copies of all documents, records or other information relevant (as defined
by  Department of Labor Regulation section 2560.503-1(m)) to the claim.  The
Appeals Administrator will render a final decision on behalf of The Dow Chemical
Company with specific reasons therefor in writing and will transmit it to the
claimant within 60 days of the written request for review, unless the Appeals
Administrator determines that additional time, not exceeding 60 days, is needed,
and so notifies the claimant in writing before the expiration of the initial 60
day period.  In no event shall the Appeals Administrator render a final decision
later than the initial 60 days plus the possible additional 60 days following
receipt of the claimant's appeal. Any written notice of extension for review
shall include the circumstances requiring extension and date by which a decision
is expected to be rendered.  A written notice of denial of benefits upon review
shall (i) state specific reasons for the denial, (ii) make specific reference to
the pertinent Plan provisions on which the denial is based, and (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records or other
information relevant (as defined by Department of Labor Regulation section
2560.503-1(m)) to the claim.  Such notice shall, in addition, inform the
claimant of the right to bring a civil action under section 502(a) of ERISA.  If
such determination is adverse to the claimant, it shall be binding and
conclusive unless the claimant notifies the Appeals Administrator within 90 days
after the mailing or delivery to him or her by the Appeals Administrator of its
determination that he or she intends to institute legal proceedings challenging
the determination of the Appeals Administrator, and actually institutes such
legal proceeding within the applicable limitations period described in Section
7.06 below.



  7.06.
COMMENCEMENT OF LEGAL ACTION

 
A claim for benefits under the Plan (including a claim that the claimant is
eligible to participate in the Plan) may not be filed in any court:
 
 
a.
until the claimant has exhausted the claims review procedures described in
Section 7.05 above, including complying with the 90-day notice requirement in
Section 7.05(b), and

 
 
b.
unless such claim is filed in a court with jurisdiction over such claim the
earlier of:



 
1.
180 days after the mailing or delivery of the adverse determination by the
Appeals Administrator, or



 
19

--------------------------------------------------------------------------------

 
 
2.
two (2) years after (i) the date the first benefit payment was allegedly due, or
(ii) the date the Plan first repudiated its alleged obligation to provide such
benefits or coverage (regardless of whether such repudiation occurred before or
during the administrative review process), whichever is earlier.

 
This limitations period replaces and supersedes any limitation period ending at
a later time that might otherwise be deemed applicable under state or federal
law in the absence of this Section 7.06.


  7.07.
FORUM SELECTION

 
 
To the fullest extent permitted by law, any putative class action lawsuit
relating to the Plan shall be filed in the jurisdiction in which the Plan is
principally administered or the jurisdiction in which the largest number of
putative class members resides.  If any such putative class action is filed in a
different jurisdiction, or if any non-class action filed in a different
jurisdiction is subsequently amended or altered to include class action
allegations, then the Plan, all parties to such action that are related to the
Plan (such as the Administrator) and all alleged Participants and Beneficiaries
shall take all necessary steps to have the action removed to, transferred to or
re-filed in a jurisdiction described in the first sentence of this Section
7.07.  This forum selection provision is waived if no party invokes it within
120 days of the filing of a putative class action or the assertion of class
action allegations.  This provision does not relieve any putative class member
from any obligation existing under the Plan or by law to exhaust administrative
remedies before initiating litigation.
 


IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
document to be executed in its name and on its behalf by its officers duly
authorized on this 14th day of April, 2010.
 
 

   THE DOW CHEMICAL COMPANY

 
 

   By:   /s/ GREGORY M. FREIWALD          Its:  Executive Vice President of
Human Resources,      Aviation & Corporate Affairs

 

 
20

--------------------------------------------------------------------------------

 

APPENDIX A
GRANDFATHERED AMOUNTS


 
Distribution of amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) and are exempt from the requirements of Code section 409A
shall be made in accordance with the Plan terms as in effect on October 3, 2004,
as attached hereto.
 
[INSERT PLAN AS IN EFFECT ON OCTOBER 3, 2004 HERE.]


“[A copy of The Dow Chemical Company Executives’ Supplemental Retirement Plan in
effect on October 3, 2004 is contained in Exhibit 10(a) to The Dow Chemical
Company Annual Report on Form 10-K for the year ended December 31, 2004, and is
incorporated herein by this reference.]”



















 

 
 



 
21

--------------------------------------------------------------------------------

 
